Citation Nr: 0401540	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-12 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left eye disability as 
secondary to service-connected right eye enucleation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to May 1944.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Cleveland, Ohio, Regional Office (RO), where the claims file 
had been transferred for expedited processing.  The veteran's 
claims file has since been returned to the Waco, Texas RO.  
The veteran testified at a video conference hearing before 
the undersigned in June 2003; a transcript of the hearing is 
of record.  


FINDINGS OF FACT

1.  An unappealed August 1999 rating decision declined to 
reopen a claim of service connection for a left eye 
disability, which had been denied based on a finding that the 
disability was not shown to be related to service or to 
service-connected right eye enucleation.  

2.  Evidence added to the record since the August 1999 
determination is cumulative or redundant, does not bear 
directly and substantially on the question of whether the 
veteran's left eye disability is secondary to his right eye 
enucleation, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
of entitlement to service connection for a left eye 
disability as secondary to right eye enucleation may not be 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  [Regulations implementing the VCAA include a 
new definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
prior to that date, and the new definition of new and 
material evidence does not apply.] 

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying his claim.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  By 
the December 2001 VCAA letter, the July 2002 Statement of the 
Case (SOC), and the September 2002 and April 2003 
Supplemental SOCs, the veteran was advised of the controlling 
law and regulations.  These communications informed him what 
evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  Furthermore, 
the December 2001 letter advised him of the changes in duty 
to assist resulting from the VCAA, and specifically advised 
him of his and VA's respective responsibilities in 
development of evidence.  

The record includes service department and private medical 
records, as well as records of VA outpatient treatment and 
copies of VA examinations.  There is no indication that any 
pertinent evidence remains outstanding.  All notice and duty 
to assist requirements appear to be met.  

In an August 1999 rating decision, the RO, in part, declined 
to reopen a claim of service connection for a left eye 
disability, based upon findings that such disability was not 
shown to be secondary to the veteran's right eye enucleation 
or otherwise related to service.  The veteran did not appeal 
that rating decision, and it became final.  38 U.S.C.A. § 
7105.  
Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, that evidence which is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

Pertinent evidence of record at the time of the August 1999 
decision included service medical records, Certificate of 
Disability for Discharge dated in May 1944, VA outpatient 
treatment reports and VA hospitalization records from May 
1944 to February 1999, private medical records from August 
1970 to May 1972 and from May 1987 to July 1987, and results 
of a June 1999 VA examination.  The record also contained 
prior rating decisions from May 1995 and August 1985 
concerning the disability at issue.  The May 1995 rating 
decision continued a 40 percent rating for service-connected 
right eye enucleation and declined to reopen a claim for left 
eye glaucoma, finding that new and material evidence had not 
been received; the August 1985 claim denied service 
connection for left eye glaucoma, finding that it was not 
secondary to service-connected right eye enucleation and that 
there was no evidence that the condition was incurred in or 
aggravated by service.  Findings of the June 1999 VA 
examination included a diagnosis of primary open angle 
glaucoma and mild nuclear sclerosis cataract for the left 
eye, along with a notation of enucleation of the right eye in 
1949 as a result of an accident in service.  There was no 
medical evidence relating left eye glaucoma and cataract to 
the right eye enucleation.  
Relevant evidence added to the record since the August 1999 
rating decision includes VA outpatient treatment records from 
February 1999 to April 2002, a medical report from the 
veteran's private physician, Dr. D, received in July 2002, 
and results of a June 2002 private examination by the 
veteran's physician, Dr. R.L.  While the additional records 
contain mention of the veteran's left eye glaucoma and 
cataract, as well as the service-connected right eye 
enucleation, they do not relate the current left eye 
disability to service or to the service-connected right eye 
enucleation.  Although the veteran again contends that his 
left eye disability is a result of his service-connected 
right eye enucleation, this is not supported by any competent 
(medical) evidence.  His lay opinions in this matter are not 
competent evidence and cannot be deemed "material" for 
purpose of reopening the claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The evidence added to the claims file since the last final 
decision is cumulative or redundant of evidence previously 
considered.  It tends to establish facts previously 
established (that the veteran has left eye glaucoma and has a 
service-connected enucleation of the right eye), and does not 
address the matter at hand (and the basis for the denial of 
the claim), i.e., that there is no nexus between the current 
left eye disability and service or the service-connected 
right eye enucleation.  It is not new.  The additional 
evidence submitted is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and is not new and material.  Accordingly, the claim may not 
be reopened.


ORDER

The appeal to reopen a claim of service connection for a left 
eye disability as secondary to service connected right eye 
enucleation is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



